DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/2/2020 has been entered.

Response to Amendment
Applicant’s amendment and remarks filed on 12/16/2020 have been entered.  In the amendment, no claims have been amended.

Response to Arguments
Applicant’s arguments, see Remarks, pp. 5-13, filed 12/16/2020, with respect to the rejections of claims 1-12 under 35 U.S.C. § 103 have been fully considered and are persuasive.  The rejections of claims 1-12 under 35 U.S.C. § 103 have been withdrawn. 
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites a laser-based distance measuring device comprising: a phase-based laser transmitting and receiving module; an optical aiming system for directing pulses of laser energy produced by said laser transmitting and receiving module toward a target; a view-through display superimposed on said optical aiming system; and a processor coupled to said laser transmitting and receiving module and said display for providing an indication of a distance between said device and said target. 
The claimed limitations as recited in combination in independent claim 1 are neither anticipated by nor found obvious over the prior art of record. 
The closest prior art, Dunne et al. (US 2014/0071426), teaches a laser-based distance measuring device comprising: an optical aiming system for directing pulses of laser energy produced by said laser transmitting and receiving module toward a target; a view-through display superimposed on said optical aiming system; and a processor coupled to said laser transmitting and receiving module and said display for providing an indication of a distance between said device and said target. 
Another prior art reference, Sigmund et al. (US 8,902,409), teaches a phase-based method in which modulation is used in reception to determine opacity due to e.g., fog, dust, or the like. 
However, no available prior art discloses, teaches, or fairly suggests the claimed limitations as recited in combination in independent claim 1. 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L MURPHY/Primary Examiner, Art Unit 3645